DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 112 and 118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 112 recites the broad recitation of a palm oil content of less than 4%, and the claim also recites ranges of “less than 3%, or less than 2%, or less than 1%” which are the narrower ranges.
Claim 118 recites the broad recitation of a steviol glycoside concentration of from 0.005-0.055%, and the claim also recites ranges of “preferably from 0.025% to 0.035%” which is the narrower range.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 110-116, 118-127 and 129-131 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenplenter (U.S. 5,520,950) in view of Rajesh et al. (U.S. 8,906,441 B2) and O’Brien et al. (U.S. 5,294,455).
Regarding claim 110, Rosenplenter discloses a low sugar content (C1, L4-L8) sweet food spread comprising (C1, L44-L46):
20-60% by weight sugar alcohols (specifically, 30-60%) (C1, L47-L49);
15-50% by weight vegetable oil (specifically, 5-20% vegetable fat) (C1, L55);
1-40% by weight maltodextrin (specifically, 3-15%) (C1, L51-L53);
5-15% by weight ground hazelnuts or hazelnut paste (specifically, 5-20%) (C1, L50; C2, L6-L8); and
5-15% by weight cocoa powder (specifically, 1-10%) (C1, L63-L65);
wherein the palm oil content of the food spread is less than 5% by weight of the total food spread (C3, L10-L25); the food spread comprises less than 5% by weight sugar (C1, L31-L33; C3, L10-L25).
Rosenplenter does not explicitly disclose the spread as comprising steviol glycosides or cocoa butter or the food spread as being spreadable at a temperature of 3°C.
However, Rajesh et al. discloses a spread composition (C1, L4-L5) that may comprise rebaudioside A as a sweetener (C7, L51-L57) and cocoa butter as a stabilizing fat (C4, L4-L6) in an amount of 1-10% (C6, L7-L9). O’Brien et al. teaches that an acceptable edible spread should be capable of being spread at refrigerator temperatures (C1, L6-L9).
It would have been obvious to one having ordinary skill in the art to produce the spread of Rosenplenter with steviol glycosides. Rosenplenter teaches that the spread may comprise an intense sweetener such as acesulfame K in an amount of 0.03% (C2, L52-L56). A skilled 
As for the cocoa butter, Rajesh et al. teaches that nut butter variants have a tendency to toward separation (C1, L25-L34) that may be overcome by incorporating cocoa butter as a stabilizing fat (C4, L4-L6) in an amount of 1-10% (C6, L7-L9). Since Rosenplenter teaches that spread composition that would be considered nut butter variant and provides relatively little instruction regarding specific sources of suitable fat components (C2, L24-L30), a skilled practitioner would be motivated to consult Rajesh et al. for additional instruction related to suitable fats. Since Rajesh et al. teaches that cocoa butter is suitable for such a use and imparts the added benefit of stabilizing such spread compositions against separation, the incorporation of cocoa butter in an amount of 1-10% by weight into the spread of Rosenplenter would be obvious.
As for the spread characteristics, Rosenplenter indicates generally that a spread should be “sufficiently soft to be spreadable” (C1, L24-L27), as well as that a finished product is stored at 10-12°C (C3, L34-L35). Since such temperatures are lower than room temperature but exceed conventional refrigeration temperatures (about 2-6°C), a skilled practitioner would consult O’Brien et al. for additional instruction regarding spreadability at various temperatures. Since O’Brien et al. teaches that an acceptable edible spread should be capable of being spread at refrigerator temperatures (C1, L6-L9), a skilled practitioner would find the manipulation of the 
As for claim 111, Rosenplenter does not disclose any specific vegetable fats (C2, L24-L30; C3, L15), which would prompt a practitioner to consult Rajesh et al. Since Rajesh et al. teaches the incorporation of soybean oil, safflower oil, cottonseed oil, coconut oil, rapeseed oil, corn oil, peanut oil, and sunflower oil (C6, L53-L56) into a spread composition (C6, L45-L52), the incorporation of such oils into the spread of Rosenplenter would be obvious.
As for claims 112 and 113, Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious.
As for claims 114-116, Rosenplenter does not disclose the spread as comprising any olive oil, thus rendering a food spread that is free of olive oil obvious.
As for claim 118, Rosenplenter discloses that the amount of intense sweetener may be 0.03% (C2, L54-L56), which renders the claimed range of 0.005-0.055% obvious.
As for claim 119, Rosenplenter discloses the amount of vegetable oil (fat) in the spread as being in the range of 15-40% of the total weight of the spread (specifically, 5-20%) (C1, L55).
As for claim 120, Rajesh et al. discloses incorporation of cocoa butter in an amount of 1-10% (C6, L7-L9), which renders the claimed range of 3-8% cocoa butter in the spread obvious.
As for claim 121, Rosenplenter discloses the amount of maltodextrin as being from 1-20% of the total weight of the spread (specifically, 3-15%) (C1, L51-L53).
As for claim 122, Rosenplenter discloses the spread as having a sugar content of zero (C1, L31-L33). Rajesh et al. discloses the spread may have a sugar content of 2-20% by weight that may be substituted by high-intensity sweeteners (C7, L43-L59). The addition of sugar to the spread of Rosenplenter would be obvious in light of the disclosure of Rajesh et al. to the extent 
As for claim 123, Rosenplenter discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 124, Rosenplenter discloses the spread as comprising an emulsifier in an amount of 0.1-2% by weight (specifically, 0.1-3%) (C2, L41-L44).
As for claim 125, Rosenplenter discloses the emulsifier as being lecithin (C2, L41-L43).
As for claim 126, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 126 additionally requires the spread to comprise less than 2% by weight sugar. Rosenplenter discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 127, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 127 additionally requires the spread to be free of palm oil and to comprise less than 2% by weight sugar. Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious. Rosenplenter also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 129, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 129 additionally requires the spread to specifically comprise maltodextrin in the claimed amount. Rosenplenter discloses the spread as comprising 1-40% by weight maltodextrin (specifically, 3-15%) (C1, L51-L53).
As for claim 130, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 130 additionally requires the spread to specifically comprise maltodextrin in the claimed amount and to comprise less than 2% by weight sugar. Rosenplenter discloses the spread as comprising 1-40% by weight maltodextrin (specifically, 3-15%) (C1, L51-L53) and also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33).
As for claim 131, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 131 additionally requires the spread to specifically comprise maltodextrin in the claimed amount, to be free of palm oil, and to comprise less than 2% by weight sugar. Rosenplenter discloses the spread as comprising 1-40% by weight maltodextrin (specifically, 3-15%) (C1, L51-L53) and also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33). Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious.
Claims 117, 128 and 132 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenplenter (U.S. 5,520,950) in view of Rajesh et al. (U.S. 8,906,441 B2) and O’Brien et al. (U.S. 5,294,455) as applied to claim 110 above, and further in view of Elleman et al. (U.S. 2011/0091636 A1).
Regarding claim 117, Rosenplenter, Rajesh et al. and O’Brien et al. disclose the spread according to claim 110. Rosenplenter also discloses the sugar alcohol as being maltitol and other sugar alcohols (C1, L66 – C2, L5).
The cited prior art does not disclose the sugar alcohol as being erythritol.
However, Elleman et al. discloses erythritol as being a typical bulk sweetener that is known in the art, along with maltitol and sorbitol ([0199]), wherein such sweeteners are used in a confectionary composition ([0004]) that may be a spread ([0221]).
It would have been obvious to one having ordinary skill in the art to have incorporated erythritol together with maltitol in the spread composition of Rosenplenter. Since Rosenplenter indicates that the other sugar alcohols are only usually “sorbitol, maltotriitol and higher sorbitol oligomers” (C1, L67 – C2, L2), a skilled practitioner would be motivated to consult Elleman et al. for further instruction regarding suitable sugar alcohols. Since Elleman et al. teaches erythritol as being a conventional sugar alcohol that is used as an alternative to both maltitol and sorbitol ([0199]), the incorporation of erythritol together with maltitol in the spread of Rosenplenter would be obvious.
As for claim 128, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 128 additionally requires the spread to comprise erythritol, to be free of palm oil and to comprise less than 2% by weight sugar. Rosenplenter does not disclose the spread as comprising any palm oil, thus rendering a food spread that is free of palm oil obvious. Rosenplenter also discloses the amount of sugar as being less than 2% by weight (C1, L31-L33). The inclusion of erythritol would be obvious in light of Elleman et al. for the same reasons detailed previously in relation to claim 117.
As for claim 132, the previous analysis for claim 110 showed that all the claim limitations between the two claims that are the same would be obvious for the reasons detailed previously herein. Claim 132 additionally requires the spread to comprise erythritol, to specifically comprise maltodextrin in the claimed amount, to be free of palm oil, and to comprise 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793